Citation Nr: 1706698	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  13-19 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for a foot disability, to include tinea pedis and frostbite.

2.  Entitlement to service connection for a foot disability, to include tinea pedis and frostbite.

3.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for an acquired psychiatric disability, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to January 1980 and from July 1980 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) from a March 1994 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in March 2016 on the issue of whether new and material evidence has been submitted to reopen the previously denied claim of service connection for a foot disability.  A transcript is of record.

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the claim of service connection for PTSD, has been recharacterized as service connection for an acquired psychiatric disability, to include PTSD.

The issue whether new and material evidence has been submitted to reopen the previously denied claim of service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2005 rating decision, the RO denied a claim of service connection for a foot disability, to include tinea pedis and frostbite, appellate review was not perfected, and the determination became final.

2.  Evidence added to the record since the September 2005 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for a foot disability, to include tinea pedis and frostbite, and raises the possibility of substantiating the claim.

3.  A foot disability, to include tinea pedis and frostbite, was incurred in service.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the September 2005 rating decision, denying service connection for a foot disability, to include tinea pedis and frostbite, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for service connection for a foot disability, to include tinea pedis and frostbite, have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Veteran's claim of entitlement to service connection for a foot disability, to include tinea pedis and frostbite, was denied by a February 2000 Board decision, which is now final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2016).  The Veteran subsequently submitted a new claim, which was denied in a September 2005 rating decision for which he did not submit a timely substantive appeal.  See id.  In addition, no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the September 2005 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2016).  

At the time of the September 2005 rating decision, the evidence of record included a September 1984 medical history report from the second period of active service on which the Veteran indicated having had foot trouble and on which it was noted that he had had a fungal infection.  At April 1993 VA treatment the Veteran reported having tinea pedis for 15 years, and he was diagnosed with tinea pedis.  

In June 1993 the Veteran wrote that he had had tinea pedis and frostbite since he left Korea in 1978.  The Veteran wrote in an October 2002 statement that while in Korea from 1977 to 1978 he was treated with foot cream and blisters being drained on several occasions for foot problems.  The foot problems were caused from wearing boots continually in the rain for days while in fields for military exercises, and continued while he was at Ft. Benning from 1978 to 1980.  He continued to be treated for his feet during service, which included antibiotics.  An individual who served with the Veteran wrote that while they were both at Ft. Benning, the Veteran often went to sick call for his feet.  The Veteran's wife wrote in April 2003 that she had been together with the Veteran since he returned from Korea and that he had had foot problems the whole time she knew him.

June 2003 VA treatment records show that the Veteran was treated for chronic bilateral tinea pedis and onychomycosis.  At November 2004 VA treatment the Veteran complained of itching and blisters on the bottom of his feet and that he had had this problem since 1978.

The additional evidence added to the record since the September 2005 rating decision includes VA treatment records that show continued treatment for fungal infections of the feet.  The Veteran testified at the March 2016 Board hearing that he continued to have itching and blisters related to tinea pedis.  A March 2016 statement from a private treating podiatrist states it is more likely than not that the Veteran's chronic tinea pedis is directly related to the conditions that the Veteran incurred in service or was aggravated by the service-connected condition.  Due to the scars on the feet and the way the fungus travels through the body, she assumes that the problems existed many years ago and could have come from the prolonged wearing of boots in wet or bad conditions.  Several anti-fungal treatments had been used without success, and the Veteran was advised to change his shoes and socks frequently.

The claim was previously denied because the service treatment records did not show complaints related to the feet.  The Board notes that the treatment records from the Veteran's first period of service are not available and that there is now a private opinion of record stating that tinea pedis may be related to service.  Accordingly, the criteria for reopening the Veteran's claim have been met.  See 38 C.F.R. § 3.156.

In the absence of the presumed destroyed service treatment records, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran, his spouse, and an individual who served with the Veteran have credibly reported that the Veteran had symptomatology related to his feet during service.  They are competent to report what they observed, and the Board finds them to be credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board finds the statement from the private treating podiatrist to be of probative value because it was based on her observations regarding the Veteran's feet, her medical expertise, and the Veteran's credible statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for a foot disability, to include tinea pedis and frostbite, is granted.

 
ORDER

New and material evidence has been received, and the Veteran's claim for service connection for a foot disability, to include tinea pedis and frostbite, is reopened.

Service connection for a foot disability, to include tinea pedis and frostbite, is granted.


REMAND

In regards to the claims for service connection for an acquired psychiatric disability, to include PTSD, in July 2015 the Veteran submitted a notice of disagreement to the April 2015 rating decision.  However, a review of the record shows that the RO has not issued the Veteran a statement of the case (SOC) with respect to these issues.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC to the Veteran.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

VA treatment records to March 2015 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from March 2015 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from March 2015 to the present.

2.  Issue the Veteran a statement of the case on his claim of whether new and material evidence has been submitted to reopen the previously denied claim of service connection for an acquired psychiatric disability, to include PTSD, to include notification of the need to timely file a substantive appeal to perfect his appeal on this issue.  Allow him an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


